         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 1 of 16




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Joel D. Smith (State Bar No. 244902)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-mail: ltfisher@bursor.com
 5           jsmith@bursor.com

 6   BURSOR & FISHER, P.A.
     Sarah N. Westcot (State Bar No. 264916)
 7   701 Brickell Ave., Suite 1420
     Miami, FL 33131
 8   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
 9   E-Mail: swestcot@bursor.com
10   Attorneys for Plaintiff
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14
     LILAS ABUELHAWA, KELLY WYNNE, and              Case No. 5:20-cv-04045-LHK
15   LEONARDO KIM, individually and on behalf
     of all others similarly situated,
16                                                  SECOND AMENDED CLASS ACTION
17                                    Plaintiffs,   COMPLAINT
            v.
18
     SANTA CLARA UNIVERSITY,                        JURY TRIAL DEMANDED
19
                                      Defendant.
20
21
22
23
24
25
26
27
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 2 of 16




 1          Plaintiffs Lilas Abuelhawa, Kelly Wynne, and Leonardo Kim bring this action individually
 2   and on behalf of all others similarly situated against Defendant Santa Clara University (hereinafter,
 3   “SCU” or “Defendant”). Plaintiffs make the following allegations pursuant to the investigation of
 4   their counsel and based upon information and belief, except as to the allegations specifically
 5   pertaining to themselves, which are based on personal knowledge.
 6                                      NATURE OF THE ACTION
 7          1.      This is a class action lawsuit on behalf of all people who paid tuition and fees for
 8   the Spring 2020 Semester at SCU, and who, because of Defendant’s response to the Novel
 9   Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for which
10   they paid, and/or the services for which their fees were paid.
11          2.      SCU is a private Jesuit university that offers more than 50 majors, minors, and
12   special programs for law, medicine, and teaching. Its graduate programs span business,
13   engineering, education, counseling psychology, law, theology, and pastoral ministries.
14          3.      SCU operates on an academic quarter system, except for the law school, which
15   operates on a semester system. For purposes of this Complaint, “semester” also encompasses
16   “quarter” and means any academic period for which Plaintiffs and putative class members paid fees
17   but experienced a loss of service because of COVID-19.
18          4.      Beginning March 10, 2020, SCU suspended in-person classes and moved “to a
19   virtual format” (i.e., online classes). On March 16, 2020, SCU announced that classes and exams
20   would continue to be held online until the end of the spring quarter (or in the case of law students,
21   the spring semester). Shortly afterwards, SCU closed all residence halls, closed campus facilities,
22   and cancelled all on-campus events.
23          5.      As a result of the closure of SCU’s facilities, SCU has not delivered the educational
24   services, facilities, access and/or opportunities that Plaintiffs and putative class members paid for.
25          6.       SCU also failed to refund all parking fees when it closed its campus. Thus, SCU
26   obtained a windfall by keeping fees for parking that students could not use.
27
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                          1
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 3 of 16




 1            7.    SCU also has breached the implied covenant of good faith and fair dealing by

 2   denying SCU law students access to buildings and facilities at SCU’s law school, while making

 3   those same law school buildings and facilities available to undergraduate students. SCU law

 4   students are paying, through their tuition, for undergraduate students to use the law school’s

 5   buildings and facilities that SCU law students are not permitted to use.

 6                                                 PARTIES

 7            8.    Plaintiff Lilas Abuelhawa is a California citizen, resides in San Jose, California, and

 8   is a full-time law student at SCU. Plaintiff has paid substantial tuition for the Spring 2020 semester

 9   out of pocket. Plaintiff did not choose to attend another institution of higher learning, or seek an

10   online degree, but instead chose to attend SCU’s institution and enroll on an in-person basis.

11            9.    Plaintiff Kelly Wynne is a California citizen, resides in San Jose, California, and is a

12   full-time law student at SCU. Plaintiff has paid substantial tuition for the Spring 2020 semester by

13   utilizing student loan financing. Plaintiff did not choose to attend another institution of higher

14   learning, or seek an online degree, but instead chose to attend SCU’s institution and enroll on an

15   in-person basis.

16            10.   Plaintiff Leonardo Kim is a California citizen, resides in Santa Clara, California,

17   and is a full-time law student at SCU. Plaintiff has paid substantial tuition for the Spring 2020

18   semester either out of pocket or by utilizing student loan financing. Plaintiff did not choose to

19   attend another institution of higher learning, or seek an online degree, but instead chose to attend

20   SCU’s institution and enroll on an in-person basis.

21            11.   Defendant Santa Clara University is a private university with its principal place of

22   business located at 500 El Camino Real, Santa Clara, CA 95053.

23                                     JURISDICTION AND VENUE

24            12.   The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A), as

25   modified by the Class Action Fairness Act of 2005, because at least one member of the Class, as

26   defined below, is a citizen of a different state than Defendant, there are more than 100 members of

27   the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of interest and

28   costs.

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                         2
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 4 of 16




 1           13.     This Court has personal jurisdiction over Defendant because Defendant maintains

 2   its principal place of business in this District.

 3           14.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the acts

 4   and transactions giving rise to this action occurred in this District, and because Defendant is a

 5   resident of this District.

 6                                        FACTUAL ALLEGATIONS

 7           15.     There are hundreds, if not thousands, of institutions of higher learning in this

 8   country.

 9           16.     Some institutions of higher learning provide curriculum and instruction that is

10   offered on a remote basis through online programming which do not provide for physical

11   attendance by the students.

12           17.     SCU’s institution offers an in-person, hands-on curriculum.

13           18.     Plaintiffs and SCU entered into a contractual agreement where Plaintiffs would

14   provide payment in the form of tuition and fees; and in exchange, SCU would provide in-person

15   educational services, experiences, opportunities, and other related services. The terms of the

16   contractual agreement were set forth in publications from SCU, including the course catalog,

17   online course registration portal, and registration materials listing each course a student enrolled in

18   for Spring 2020.

19           19.     Except in instances where courses are assigned to first-year law students, when

20   Plaintiffs and class members sought to enter into a contractual agreement with SCU for the

21   provision of educational services, they viewed the online course portal to make specific course

22   selections prior to registering and paying for selected courses.

23           20.     The course portal provided Plaintiffs with information regarding the courses

24   offered, the instructor, the days and times during which the courses would be held, and the location

25   (including the building and room number) in which courses would be held.

26           21.     Also, when students register for courses, they receive a course schedule, which

27   identifies many details about the course. If SCU offered the course on an in-person basis, the

28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                        3
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 5 of 16




 1   schedule identifies the building and room number where the course is to be held. An example of

 2   such a course schedule is shown below:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14

15
16
17
18
19
20
21          22.     Hence, for example, when Plaintiff Abuelhawa enrolled in Property for the Spring

22   Semester 2020, the course was offered on an in-person basis at room 104 of Charney Hall. All of

23   the other courses Ms. Abuelhawa enrolled in for Spring 2020 were designated as in-person courses,

24   and the same holds true for Plaintiffs Wynne and Kim. By contrast, none of the classes Plaintiffs

25   enrolled in were identified as online courses in their class schedules.

26          23.     Other publications refer to the in-person nature of the Spring 2020 semester course

27   offerings. The SCU School of Law Student Bulletin for 2019-2020 (the “Bulletin”) details

28   policies, procedures, and expectations of the students. That document states that “[s]tudents must

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                    4
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 6 of 16




 1   complete at least 64 credit hours in regularly scheduled class sessions at the law school.”

 2   (Emphasis added). The Bulletin also emphasizes that “[r]egular and punctual class attendance is

 3   required of all students in all classes. Individual faculty members may utilize class attendance and

 4   punctuality in assessing grades or granting credit for a course.” In addition, the Bulletin highlights

 5   the availability of certain on-campus facilities, such as the Mabie Grand Atrium (where students

 6   can reserve tables “for the sale of event tickets or to promote other activities”), and the Charney

 7   Hall Community Lounge and Terrace (which “is intended for use by law students, staff and faculty

 8   only”). SCU’s cell phone policy likewise forbids bringing cell phones in classrooms or libraries

 9   unless placed in silent mode, and students are prohibited from speaking on cellphones “in either the

10   library or classrooms.”

11            24.   SCU’s marketing heavily touts SCU’s on-campus experience as a benefit and key

12   component of enrollment. For example, on its website, SCU touts its “connected & engaged

13   faculty,” while depicting students and faculty working closely together on campus.

14            25.   SCU tells prospective students that its “libraries are much more than book

15   repositories; they’re inspiring spaces for research, collaboration, and reflection.” In this regard,

16   SCU describes its University Library as a “inspiring and groundbreaking place of research and

17   learning,” and touts the many facilities and services available at other libraries. SCU also touts its

18   40,000 square foot law library as a resource for research, conference rooms, computer labs, audio-

19   visual services, and other features. All of that was taken away when SCU closed its campus in

20   March 2020.

21            26.   An entire portion of SCU’s website is titled “Campus Life,” and promises that

22   “Santa Clara offers hundreds of opportunities to pursue your interests and encounter new

23   perspectives.” SCU emphasizes the opportunity to connect and engage with people in-person, to

24   “have a full social life and supportive network around you,” and the ability to “make friends

25   outside of the classroom.”

26            27.   SCU’s many clubs and organizations are pitched as key features of SCU’s “campus

27   life”:

28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                           5
     CASE NO. 5:20-CV-04045-LHK
         Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 7 of 16




 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
13          28.     SCU is a Jesuit college, and emphasizes the many on-campus opportunities for

14   students interested in religious or spiritual activities to connect with each other:

15
16
17
18
19
20
21
22

23
24
            29.     In a similar vein, SCU emphasizes that part of being a SCU student is having access
25
     to music concerts and other performing arts events, dining options, sporting events, medical
26
     facilities, and top-notch recreational facilities that allow students to participate in “your sport of
27
     choice.” Beginning in early March 2020, none of these features were available anymore.
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                             6
     CASE NO. 5:20-CV-04045-LHK
          Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 8 of 16




 1           30.    Online courses offered at SCU are distinguished from in-person courses in several

 2   ways. For instance, when deciding what courses to take, SCU students can search for courses by

 3   the “Mode of Instruction,” including whether a particular course will be given “online” or “in-

 4   person.”

 5           31.    Likewise, descriptions for courses offered for the Spring 2020 semester specify

 6   whether the courses were to be taught online. For example, the description of the Spring 2020

 7   course titled “Law Student Co-Op Education B,” stated that students were required to attend an

 8   initial ninety-minute “in-person class session followed by online instructional sessions:”

 9
10
11
12
13
14

15
16
17
18           32.     Similarly, SCU offered several “online workshops,” such as the example shown

19   here:

20
21
22

23
24
25
26   //

27   //

28   //

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                      7
     CASE NO. 5:20-CV-04045-LHK
           Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 9 of 16




 1            33.    However, SCU cautioned students who were considering voluntarily taking online

 2   courses to answer 20 questions to “decide whether or not to enroll in an online course,” and

 3   “whether your learning style is a good fit for online.”1

 4            34.    Further distinguishing online from in-person courses, SCU also offers entire degree

 5   programs that are specifically designated as “online programs.” Online programs are less

 6   expensive than the in-person programs. For example, during the 2019-2020 year, the in-person

 7   MBA program was $21,442 per term, whereas 12 credits of the online program was approximately

 8   $13,800. During the 2019-2020 academic year, SCU’s law school offered an online MLS program,

 9   whereas the JD program was intended to be primarily in-person, with only a few online elective

10   courses offered in that program.

11            35.    Before starting the Spring 2020 semester, and before paying tuition and fees, each

12   of the Plaintiffs consulted SCU’s course catalog and enrolled in courses for the Spring 2020

13   semester. In consulting the course offerings, each Plaintiff understood and believed that every

14   course in which he or she enrolled was to be taught in-person. That understanding was based on,

15   among other things, the fact that the registration materials specified an on-campus location where

16   the course would be taught, and did not identify any of the courses as online courses. Thus, the in-

17   person nature of the courses was part of the benefit of the bargain.

18            36.    In March 2020, SCU closed its facilities and cancelled all in-person classes and on-

19   campus events due to the COVID-19 pandemic. SCU required all courses to immediately transfer

20   to an on-line format.

21            37.    Some courses were cut short by up to three weeks, even though the Plaintiffs were

22   charged for an entire semester.

23            38.    The sudden change to an online format, the cancellation of on-campus events, and

24   the closure of the campus were not what SCU promised its students when it encouraged them to

25   enroll. These changes also were not what students bargained for when they chose to accept SCU’s

26   offers of enrollment and enrolled in classes. As a result of the closure of Defendant’s facilities,

27   Defendant has not delivered the educational services, facilities, access and/or opportunities that

28   1
         https://www.scu.edu/summer/schedule-of-classes/online-classes/

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                          8
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 10 of 16




 1   Plaintiffs and the putative class contracted and paid for. The remote learning classes were not the

 2   equivalent of the in-person education that Plaintiffs and the putative class members contracted and

 3   paid for.

 4          39.     The transition to online learning has significantly reduced professor-student

 5   interaction and discussion-based instruction.

 6          40.     Student access to SCU facilities, campus offices, and employment used to finance

 7   their education has reduced significantly.

 8          41.     Access to facilities such as Charney Hall, various libraries, lockers and printers was

 9   cut off, and remains cut off today.

10          42.     Students asked SCU to refund portions of their tuition in light of the transition to

11   online learning, noting that the closure of facilities and transition to online classes must have

12   reduced the cost of operations to the school. SCU responded by letter on May 7, 2020. In that

13   letter, SCU did not deny that one of the consequences of the pandemic and ensuing campus closure

14   was a reduction in overhead costs. Nor did SCU deny that the students’ educational experiences

15   were far from those they had bargained for.

16          43.     To date, no students at SCU—whether at the law school or elsewhere—have been

17   given any compensation for the admitted loss of services resulting from the COVID-19 pandemic.

18          44.     All students also have not received refunds or credits for various costs, such as

19   parking fees. Parking passes at SCU cost $400 per year (roughly $33 per month). When SCU

20   shut down its campus, it charged students for parking they could not use. When SCU closed its

21   campus, the value of the remaining period for parking was approximately $150. SCU told students

22   it would provide credits, but the amounts are not uniform, or complete. For example, SCU told

23   Plaintiff Abuelhawa she would receive a $117 refund, and told Plaintiff Wynne she would receive

24   a $120 credit. They have not received these credits.

25          45.     Furthermore, as of the date of this complaint, SCU’s policy has been and continues

26   to be that undergraduate students may enter the campus to use its facilities and attend in-person

27   courses. Law students must stay at home, even though SCU requires them to pay the full tuition.

28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                          9
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 11 of 16




 1          46.     Although the move to an online format resulted in inferior learning experience for

 2   students (through no fault of the faculty), that is not the basis of Plaintiffs’ action. The gravamen

 3   of this action is that Plaintiffs paid SCU for in-person classes and the availability of on-campus

 4   facilities and experiences, and did not receive what they paid for.

 5                                         CLASS ALLEGATIONS

 6          47.     Plaintiffs seek to represent a class defined as all SCU law students who paid SCU

 7   Spring 2020 Semester tuition and/or fees for in-person educational services that SCU failed to

 8   provide, and whose tuition and fees have not been refunded (the “Class”).

 9          48.     Specifically excluded from the Class are Defendant, Defendant’s officers, directors,

10   agents, trustees, parents, children, corporations, trusts, representatives, employees, principals,

11   servants, partners, joint ventures, or entities controlled by Defendant, and their heirs, successors,

12   assigns, or other persons or entities related to or affiliated with Defendant and/or Defendant’s

13   officers and/or directors, the judge assigned to this action, and any member of the judge’s

14   immediate family.

15          49.     Subject to additional information obtained through further investigation and

16   discovery, the above-described Class may be modified or narrowed as appropriate, including

17   through the use of additional subclasses.

18          50.     Numerosity. The members of the Class are so numerous that individual joinder is

19   impracticable, and in any event, the Class includes more than forty people.

20          51.     Existence and predominance of common questions of law and fact. Common

21   questions of law and fact exist as to all members of the Class and predominate over any questions

22   affecting only individual Class members. These common legal and factual questions include, but

23   are not limited to, the following:

24          (a)     whether Defendant accepted money from Class members in exchange for the

25                  promise to provide services;

26          (b)     whether Defendant has provided the services for which Class members contracted;

27          (c)     whether Class members are entitled to damages and/or restitution for services that

28                  Defendant did not provide;

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                         10
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 12 of 16




 1          52.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of the

 2   Class in that, among other things, all Class members were similarly situated and were comparably

 3   injured through Defendant’s wrongful conduct as set forth herein. Further, there are no defenses

 4   available to Defendant that are unique to Plaintiffs.

 5          53.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

 6   interests of the Class. Plaintiffs have retained counsel that is highly experienced in complex

 7   consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action on behalf

 8   of the Class. Plaintiffs have no interests that are antagonistic to those of the Class.

 9          54.     Superiority. A class action is superior to all other available means for the fair and

10   efficient adjudication of this controversy. The damages or other financial detriment suffered by

11   individual Class members are relatively small compared to the burden and expense of individual

12   litigation of their claims against Defendant. It would, thus, be virtually impossible for the Class to

13   obtain effective redress for the wrongs committed against them on an individual basis.

14   Furthermore, even if Class members could afford such individualized litigation, the court system

15   could not. Individualized litigation would create the danger of inconsistent or contradictory

16   judgments arising from the same set of facts. Individualized litigation would also increase the

17   delay and expense to all parties and the court system from the issues raised by this action. By

18   contrast, the class action device provides the benefits of adjudication of these issues in a single

19   proceeding, economies of scale, and comprehensive supervision by a single court, and presents no

20   unusual management difficulties under the circumstances.

21          55.     In the alternative, the Class may also be certified because:

22          (a)     the prosecution of separate actions by individual Class members would create a risk

23                  of inconsistent or varying adjudications with respect to individual Class members

24                  that would establish incompatible standards of conduct for the Defendant;

25          (b)     the prosecution of separate actions by individual Class members would create a risk

26                  of adjudications with respect to them that would, as a practical matter, be dispositive

27                  of the interests of other Class members not parties to the adjudications, or

28                  substantially impair or impede their ability to protect their interests; and/or

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                          11
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 13 of 16




 1          (c)     Defendant has acted or refused to act on grounds generally applicable to the Class as

 2                  a whole, thereby making appropriate final declaratory and/or injunctive relief with

 3                  respect to the members of the Class as a whole.

 4                                               COUNT I
                                             Breach Of Contract
 5
            56.     Plaintiffs hereby incorporate by reference all allegations herein.
 6
            57.     Plaintiffs bring this claim individually and on behalf of the members of the Class
 7
     against Defendant.
 8
            58.     An implied-in-fact contract is created by the students’ conduct when they accept
 9
     SCU’s offer of enrollment. Since a formal contract with all material terms is not prepared between
10
     the student and the institution of higher learning, the general nature and terms of the agreement are
11
     implied, with specific terms to be found in other publications promulgated by SCU. The implied
12
     contractual terms at issue here stand on equal footing with express terms.
13
            59.     Plaintiffs and class members on the one hand, and SCU on the other, entered into a
14
     contractual relationship where Plaintiffs and class members would provide payment in the form of
15
     tuition and fees, and SCU, in exchange, would provide in-person educational services, experiences,
16
     opportunities, and other related services.
17
            60.     Plaintiffs and class members fulfilled their end of the bargain when they paid
18
     monies due for Spring 2020 tuition and other fees. Tuition and fees for Spring 2020 was intended
19
     to cover in-person educational services. In exchange for monies paid, Plaintiffs and class members
20
     were entitled to in-person educational services through the end of the 2019-2020 academic year.
21
            61.     SCU materially breached the parties’ contractual agreement by failing to provide in-
22
     person services as set forth above. Defendant has retained monies paid by Plaintiffs and class
23
     members for their Spring 2020 tuition and fees, without providing them the benefit of their bargain.
24
            62.     SCU also has breached and continues to breach the implied covenant of good faith
25
     and fair dealing by denying SCU law students access to on-campus law school facilities and
26
     buildings, while making those same law school facilities and buildings available to undergraduate
27
     students. This policy prevents Plaintiffs and Class members from receiving the full benefits of
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                      12
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 14 of 16




 1   their contract and is unfair because the facilities and buildings that Plaintiffs and Class members

 2   pay for are made available to non-law students.

 3           63.     SCU also breached an implied contract to provide parking. When SCU shut down

 4   its campus, students who paid for a $400 parking pass were denied the benefit of their bargain.

 5   Plaintiffs Abuelhawa and Wynne paid $400 for a year-long parking pass. In exchange, SCU was to

 6   provide a year of on-campus parking. As a result of closure, SCU did not provide a year of on-

 7   campus parking.

 8           64.     Plaintiffs and class members have suffered damage as a direct and proximate result

 9   of Defendant’s breach, including but not limited to being deprived of the in-person education,

10   experience, and services to which they were promised and for which they have already paid.

11           65.     As a direct and proximate result of SCU’s breach, Plaintiffs and class members are

12   entitled to damages, to be decided by the trier of fact in this action, to include but not be limited to

13   reimbursement of certain tuition, fees, and other expenses that were collected by SCU for services

14   that SCU failed to deliver. SCU should return the pro-rated portion of any Spring 2020 tuition and

15   fees for education services not provided from the time that SCU discontinued in-person classes and

16   shut down its facilities, as well as for later semesters.

17           66.     SCU’s performance under the contract is not excused due to COVID-19. Even if

18   performance was excused or impossible, SCU would nevertheless be required to return the funds

19   received for services it did not provide.

20           67.     Plaintiffs seek damages for SCU’s breach of contract.

21                                               COUNT II
                                 Violation of Business and Professions Code
22                                             §§ 17200 et seq.
23           68.     Plaintiffs hereby incorporate by reference all allegations contained herein.
24           69.     Plaintiffs bring this claim individually and on behalf of the members of the Class
25   against Defendant.
26           70.     The conduct of SCU, as herein alleged, constitutes an unfair business practice
27   within the meaning of Bus. & Prof. Code §§ 17200, et seq. (“UCL”)
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                        13
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 15 of 16




 1          71.     SCU violated the “unfair” prong of the UCL by charging students full tuition and

 2   fees without providing the on-campus services and facilities SCU was required to provide. The

 3   utility of refusing tuition and fee reimbursements is significantly outweighed by the gravity of the

 4   harm that policy imposes on students. By refusing to reimburse students, SCU has been unjustly

 5   enriched. SCU’s refusal to provide partial tuition or fee reimbursements also violates the “unfair”

 6   prong of the UCL because it is oppressive, unscrupulous or substantially injurious to students.

 7          72.     SCU also violated the “unlawful” and “unfair” prongs of the UCL by violating Cal.

 8   Education Code § 94897(d), which provides that an institution of postsecondary education shall not

 9   “[a]dvertise, or indicate in promotional material, without including the fact that the educational

10   programs are delivered by means of distance education if the educational programs are so

11   delivered.” In deciding to accept SCU’s offer of enrollment and in selecting courses for Fall 2020,

12   each Plaintiff relied on SCU’s representations that on-campus training would be provided.

13          73.     Plaintiffs and class members have suffered an injury in fact resulting in the loss of

14   money or property as a result, inter alia, of paying full tuition for SCU enrollment, and any related

15   fees, without receiving the benefits of in-class learning, campus facilities, and on-campus events.

16          74.     Plaintiffs seek all available relief under the UCL.

17                                        PRAYER FOR RELIEF

18          WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seeks

19   judgment against Defendant, as follows:

20                  A.      For an order certifying the Class under Rule 23 of the Federal Rules of Civil
                            Procedure and naming Plaintiffs as the representatives for the Class and
21
                            Plaintiffs’ attorneys as Class Counsel;
22
                    B.      For an order declaring the SCU’s conduct violates the statutes and common
23                          law claims referenced herein;

24                  C.      For an order finding in favor of Plaintiffs and the Class on all counts asserted
                            herein;
25
                    D.      For compensatory damages and/or restitution in amounts to be determined
26                          by the Court and/or jury;
27
                    E.      For prejudgment interest on all amounts awarded;
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                         14
     CASE NO. 5:20-CV-04045-LHK
        Case 5:20-cv-04045-LHK Document 52 Filed 04/27/21 Page 16 of 16




 1                   F.      For injunctive relief as pleaded or as the Court may deem proper; and
 2                   G.      For an order awarding Plaintiffs and class members their reasonable
                             attorneys’ fees and expenses and costs of suit.
 3
                                       DEMAND FOR TRIAL BY JURY
 4
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any
 5
     and all issues in this action so triable of right.
 6
 7   Dated: April 27, 2021                    BURSOR & FISHER, P.A.
 8                                            By:     /s/ Joel D. Smith
 9                                                        Joel D. Smith

10                                            L. Timothy Fisher (State Bar No. 191626)
                                              Joel D. Smith (State Bar No. 244902)
11                                            1990 North California Blvd., Suite 940
                                              Walnut Creek, CA 94596
12                                            Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
13                                            E-mail: ltfisher@bursor.com
                                                      jsmith@bursor.com
14
                                               BURSOR & FISHER, P.A.
15                                             Sarah N. Westcot (State Bar No. 264916)
                                               701 Brickell Ave., Suite 1420
16                                             Miami, FL 33131
                                               Telephone: (305) 330-5512
17                                             Facsimile: (305) 676-9006
                                               E-Mail: swestcot@bursor.com
18
                                               Attorneys for Plaintiffs
19
20
21
22

23
24
25
26
27
28

     SECOND AMENDED CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED;                                    15
     CASE NO. 5:20-CV-04045-LHK
